

ALTERA CORPORATION
2005 EQUITY INCENTIVE PLAN
(Amended and Restated May 11, 2015)
1.PURPOSE
The purpose of the Altera Corporation 2005 Equity Incentive Plan, as amended and
restated (the “Plan”) is to provide incentives to attract, retain and motivate
eligible persons whose present and potential contributions are important to the
success of the Company and its Subsidiaries by offering them an opportunity to
participate in the Company’s future performance through awards of Options,
Restricted Stock, Stock Bonuses, Stock Appreciation Rights (“SARs”) and
Restricted Stock Units (“RSUs”). Capitalized terms not defined in the text are
defined in Section 26.
2.    SHARES SUBJECT TO THE PLAN
2.1.    Number of Shares Available. Subject to Sections 2.2 and 21, 80,118,743
Shares are available for grant and issuance under the Plan. Shares subject to
Awards that are cancelled, forfeited, settled in cash or that expire by their
terms, including Shares subject to outstanding awards granted under the
Company’s (i) 1998 Director Stock Option Plan and its (ii) 1996 Stock Option
Plan (collectively, the “Prior Plans”) as of the Effective Date, will be
returned to the pool of Shares available for grant and issuance under the Plan;
provided, however, that Shares: (i) tendered in payment of an Option or SAR,
(ii) withheld from an Award to pay applicable taxes and (iii) repurchased by the
Company using proceeds from Option exercises shall not be returned to the pool
of Shares available for grant and issuance under the Plan. Any Award other than
an Option or a SAR shall reduce the number of Shares available for issuance by
2.25 Shares. Awards issued as an Option or a SAR shall reduce the number of
Shares available for issuance by the number of Shares underlying the Award,
regardless of the number of Shares actually issued upon exercise of the Award.
No more than 3,000,000 Shares shall be issued as ISOs. The Company may issue
Shares that are authorized but unissued shares pursuant to the Awards granted
under the Plan. The Company will reserve and keep available a sufficient number
of Shares to satisfy the requirements of all outstanding Awards granted under
the Plan.
2.2.    Adjustment of Shares. If the number of outstanding Shares is changed by
a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance and future grant under the Plan set forth in Section 2.1;
(b) the Exercise Prices of and number of Shares subject to outstanding Options
and SARs; (c) the number of Shares subject to other outstanding Awards; (d) the
maximum number of shares that may be issued as ISOs set forth in Section 2.1;
and (e) the maximum number of shares that may be issued to an individual or to a
new employee in any one fiscal year set forth in Section 3, will be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided that fractions of a Share will not be issued but will either be
replaced by a cash payment equal to the

        

--------------------------------------------------------------------------------



Fair Market Value of such fraction of a Share or will be rounded up to the
nearest whole Share, as determined by the Committee; and provided further that
the Exercise Price of any Option or SAR may not be decreased to below the par
value of the Shares.
3.    ELIGIBILITY
ISOs may be granted only to employees (including officers and directors who are
also employees) of the Company or Subsidiary. All other Awards may be granted to
employees, officers, directors, consultants, independent contractors and
advisors of the Company or Subsidiary. The Committee (or its designee under
4.1(c)) will from time to time determine in its sole discretion and designate
the eligible persons who will be granted Awards under the Plan. The Plan is
discretionary in nature, and the grant of Awards by the Committee is voluntary
and occasional. A person may be granted more than one Award under the Plan.
However, no person will be eligible to receive more than 2,000,000 Shares
issuable as Awards granted in any fiscal year, other than new employees of the
Company or Subsidiary (including new employees who are also officers and
directors of the Company or Subsidiary), who are eligible to receive up to a
maximum of an additional 2,000,000 Shares issuable as Awards granted in the
calendar year in which they commence their employment.
4.    ADMINISTRATION
4.1.    Committee Authority. The Plan shall be administered by the Committee.
Subject to the general purposes, terms and conditions of the Plan, the Committee
will have full power to implement and carry out the Plan. Without limiting the
previous sentence, the Committee will have the authority to:
(a)    construe and interpret the Plan, any Award Agreement and any other
agreement or document executed pursuant to the Plan;
(b)    prescribe, amend and rescind rules and regulations relating to the Plan
or any Award, including determining the forms and agreements used in connection
with the Plan; provided that the Committee may delegate to the Company’s legal
department the authority to approve revisions to the forms and agreements used
in connection with the Plan that are designed to facilitate Plan administration,
and that are not inconsistent with the Plan or with any resolutions of the
Committee relating to the Plan;
(c)    select persons to receive Awards; provided that the Committee may
delegate to one or more Executive Officers (who would also be considered
“officers” under Delaware law) the authority to grant an Award under the Plan to
Participants who are not Insiders;
(d)    determine the terms of Awards;
(e)    determine the number of Shares or other consideration subject to Awards;

2    

--------------------------------------------------------------------------------



(f)    determine whether Awards will be granted singly, in combination, or in
tandem with, in replacement of, or as alternatives to, other Awards under the
Plan or any other incentive or compensation plan of the Company or any
Subsidiary;
(g)    grant waivers of Plan or Award conditions;
(h)    determine the vesting, exercisability, transferability, and payment of
Awards;
(i)    correct any defect, supply any omission, or reconcile any inconsistency
in the Plan, any Award or any Award Agreement;
(j)    determine whether an Award has been earned;
(k)    amend the Plan;
(l)    to take any action consistent with the terms of the Plan, either before
or after an Award has been granted, which it deems necessary or advisable to
comply with any governmental laws or regulatory requirement of a foreign
country, including, but not limited to, modifying or amending the terms and
conditions governing any Awards or establishing any local country plans as
sub-plans to this Plan;
(m)    make all other determinations necessary or advisable for the
administration of the Plan; and
(n)    delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law.
4.2.    Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more Executive Officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
5.    OPTIONS
5.1.    Grant of Options. An Option is the right but not the obligation to
purchase a Share, subject to conditions and restrictions, as applicable. The
Committee may grant Options to Participants and will determine (a) whether the
Options will be ISOs or NSOs; (b) the number of Shares subject to the Option,
(c) the Exercise Price of the Option, (d) the period during which the Option may
be exercised, (e) the vesting and exercisability of the Option and (f) all other

3    

--------------------------------------------------------------------------------



terms and conditions of the Option, subject to the provisions of this Section 5
and the Plan. Options granted to Non-Employee Directors pursuant to Section 10
hereof shall be governed by that Section. Each Option granted under the Plan
will be evidenced by an Award Agreement, which shall expressly identify the
Option as an ISO or NSO. The date of grant of an Option will be the date on
which the Committee makes the determination to grant the Option, unless the
Committee otherwise specifies a later date.
5.2.    Exercise Period; Expiration Date and Exercise. An Option will be
exercisable within the times or upon the occurrence of events determined by the
Committee and set forth in the Award Agreement governing such Option and subject
to Company policies established by the Committee (or by individuals to whom the
Committee has delegated responsibility) from time to time. The Committee may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of Shares subject to the Option as the
Committee determines. The Award Agreement shall set forth the Expiration Date;
provided that no Option will be exercisable after the expiration of ten years
from the date the Option is granted; and provided further that no ISO granted to
a Ten Percent Stockholder will be exercisable after the expiration of five years
from the date the Option is granted.
5.3.    Exercise Price. The Exercise Price of an Option will be determined by
the Committee when the Option is granted and may not be less than the Fair
Market Value on the date of grant; provided that the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than 110% of the Fair
Market Value of the Shares on the date of grant.
5.4.    Vesting and Termination.
(a)    Vesting. Except as set forth in the Participant’s Award Agreement, any
Option granted to a Participant will cease to vest on the Participant’s
Termination Date. If the Participant does not exercise his or her Option within
the time specified by the Committee or as set forth in the Award Agreement, the
Option shall terminate.
(b)    Post-Termination Exercise Period. Subject to Section 22.4, following a
Participant’s Termination, the Participant’s Option may be exercised to the
extent vested and exercisable as set forth below:
(i)    no later than 90 days after the Termination Date if a Participant is
Terminated for any reason except death or Disability, unless a different period
of time period is specifically set forth in the Participant’s Award Agreement;
provided that no Option may be exercised after the Expiration Date of the
Option; or
(ii)    no later than twelve months after the Termination Date in the case of
Termination due to Disability or death or if a Participant dies within 30 days
of the Termination Date, unless a different time period is specifically set
forth in the Participant’s Award Agreement; provided that no Option may be
exercised after the Expiration Date of the Option.

4    

--------------------------------------------------------------------------------



5.5.    Limitations on ISOs. The aggregate Fair Market Value (determined as of
the date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under the Plan or under
any other incentive stock option plan of the Company or any Subsidiary) shall
not exceed $100,000. If the Fair Market Value of Shares on the date of grant
with respect to which ISOs are exercisable for the first time by a Participant
during any calendar year exceeds $100,000, the Options for the first $100,000
worth of Shares to become exercisable in that calendar year will be ISOs, and
the Options for the Shares with a Fair Market Value in excess of $100,000 that
become exercisable in that calendar year will be NSOs. If the Code is amended to
provide for a different limit on the Fair Market Value of Shares permitted to be
subject to ISOs, such different limit shall be automatically incorporated into
the Plan and will apply to any Options granted after the effective date of the
Code’s amendment.
5.6.    Notice of Disqualifying Dispositions of Shares Acquired on Exercise of
an ISO. If a Participant sells or otherwise disposes of any Shares acquired
pursuant to the exercise of an ISO on or before the later of (a) the date two
years after the Date of Grant, and (b) the date one year after the exercise of
the ISO (in either case, a “Disqualifying Disposition”), the Company may require
the Participant to immediately notify the Company in writing of such
Disqualifying Disposition.
5.7.    No Disqualification. Notwithstanding any other provision in the Plan, no
term of the Plan relating to ISOs will be interpreted, amended or altered, and
no discretion or authority granted under the Plan will be exercised, so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
Participant affected, to disqualify any ISO under Section 422 of the Code. Any
outstanding ISO that is modified, extended, renewed or otherwise altered shall
be treated in accordance with Section 424(h) of the Code and the regulations
thereunder.
6.    RESTRICTED STOCK AWARDS
6.1.    Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions. The
Committee will determine to whom an offer will be made, the number of Shares the
person may purchase, the Purchase Price, the restrictions under which the Shares
will be subject and all other terms and conditions of the Restricted Stock
Award. A Participant accepts a Restricted Stock Award by signing and delivering
to the Company an Award Agreement with full payment of the Purchase Price within
30 days from the date the Award Agreement was delivered to the Participant. If
the Participant does not accept the Restricted Stock Award within 30 days, then
the offer of the Restricted Stock Award will terminate, unless the Committee
determines otherwise.
6.2.    Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value (but not less
than the par value of the Shares) on the date the Restricted Stock Award is
granted. Payment of the Purchase Price must be made in accordance with Section
11 of the Plan and the Award Agreement, and in accordance with any procedures
established by the Company.
6.3.    Termination. Except as set forth in the Participant’s Award Agreement,
any Restricted Stock Award will cease to vest on the Participant’s Termination
Date.

5    

--------------------------------------------------------------------------------



7.    STOCK BONUS AWARDS
7.1.    Awards of Stock Bonuses. A Stock Bonus Award is an award to a
Participant of Shares (which may consist of Restricted Stock or Restricted Stock
Units) for services to be rendered or for past services already rendered to the
Company or any Subsidiary. No payment will be required for Shares awarded
pursuant to a Stock Bonus Award.
7.2.    Form of Payment to Participant. The Stock Bonus Award shall be paid
currently. Payment may be made in the form of cash, whole Shares, or a
combination thereof, based on the Fair Market Value of the Shares earned under a
Stock Bonus Award on the date of payment, and in either a lump sum payment or in
installments, all as the Committee determines.
7.3.    Termination of Participant. Except as set forth in the Participant’s
Award Agreement, any Bonus Stock Award will cease to vest on the Participant’s
Termination Date.
8.    STOCK APPRECIATION RIGHTS
8.1.    Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock or RSUs), having a value equal to the value determined by
multiplying the difference between the Fair Market Value on the date of exercise
over the Exercise Price and the number of Shares with respect to which the SAR
is being settled. The SAR may be granted for services to be rendered or for past
services already rendered to the Company, or any Subsidiary.
8.2.    Exercise Period and Expiration Date. A SAR will be exercisable within
the times or upon the occurrence of events determined by the Committee and set
forth in the Award Agreement governing such SAR. The Award Agreement shall set
forth the Expiration Date; provided that no SAR will be exercisable after the
expiration of ten years from the date the SAR is granted.
8.3.    Exercise Price. The Committee will determine the Exercise Price of the
SAR when the SAR is granted, and which may not be less than the Fair Market
Value on the date of grant and may be settled only in Shares.
8.4.    Termination.
(a)    Vesting. Any SAR granted to a Participant will cease to vest on the
Participant’s Termination Date. In the event a Participant is Terminated as a
result of such Participant’s Retirement, such Participant’s SARs shall, in the
sole discretion of the Committee, accelerate vesting or continue to vest,
continue to become exercisable, and may be exercised during such period of time
as is determined by the Committee and as provided in the Award Agreement (but in
no event may the SAR be exercised after the expiration date of the term of such
SAR as set forth in the Award Agreement); if the Participant does not exercise
his or her SAR within the time specified by the Committee or as set forth in the
Award Agreement, the SAR shall terminate.

6    

--------------------------------------------------------------------------------



(b)    Post-Termination Exercise Period. Subject to Section 22.4, following a
Participant’s Termination, the Participant’s SAR may be exercised to the extent
vested and exercisable as set forth below:
(i)    no later than 90 days after the Termination Date if a Participant is
Terminated for any reason except death or Disability, unless a different period
of time period is specifically set forth in the Participant’s Award Agreement;
provided that no SAR may be exercised after the Expiration Date of the SAR; or
(ii)    no later than twelve months after the Termination Date in the case of
Termination due to Disability or death or if a Participant dies within 30 days
of the Termination Date, unless a different time period is specifically set
forth in the Participant’s Award Agreement; provided that no SAR may be
exercised after the Expiration Date of the SAR.
9.    RESTRICTED STOCK UNITS
9.1.    Awards of Restricted Stock Units. An RSU is an award to a Participant
covering a number of Shares that may be settled in cash, or by issuance of those
Shares for services to be rendered or for past services already rendered to the
Company or any Subsidiary.
9.2.    Form and Timing of Settlement. To the extent permissible under
applicable law, the Committee may permit a Participant to defer payment under a
RSU to a date or dates after the RSU is earned, provided that the terms of the
RSU and any deferral satisfy the requirements of Section 409A of the Code (or
any successor) and any regulations or rulings promulgated thereunder. Payment
may be made in the form of cash or whole Shares or a combination thereof in a
lump sum payment, all as the Committee determines.
10.    AWARD GRANTS TO NON-EMPLOYEE DIRECTORS
10.1.    Types of Awards. Non-Employee Directors may receive any type of Award
offered under this Plan, except ISOs. Awards pursuant to this Section 10 may be
automatically made pursuant to policy adopted by the Board (which the Board may
modify, revise or terminate as it deems appropriate), or made from time to time,
as determined in the discretion of the Board. The aggregate number of Shares
subject to Awards granted to a Non-Employee Director pursuant to this Section 10
in any calendar year shall not exceed 2,000,000.
10.2.    Eligibility. Awards pursuant to this Section 10 shall be granted only
to Non-Employee Directors. A Non-Employee Director who is elected, re-elected or
appointed as a member of the Board will be eligible to receive an Award under
this Section 10.
10.3.    Vesting, Exercisability and Settlement. Except as set forth below,
Awards shall vest, become exercisable and be settled (as applicable) as
determined by the Board. With respect to Options and SARs, the exercise price
granted to Non-Employee Directors shall not be less than the Fair Market Value
of the Shares at the time that such Option or SAR is granted.

7    

--------------------------------------------------------------------------------



10.4.    Form and Timing of Settlement of RSUs. To the extent permissible under
applicable law, the Committee may permit a Non-Employee Director to defer
payment under a RSU to a date or dates after the RSU is earned, provided that
the terms of the RSU and any deferral satisfy the requirements of Section 409A
of the Code (or any successor) and any regulations or rulings promulgated
thereunder. Payment may be made in the form of cash or whole Shares or a
combination thereof in a lump sum payment, all as the Committee determines.
10.5.    Corporate Transaction Vesting and Exercisability. In the event of a
Corporate Transaction, the vesting of all Awards granted to Non-Employee
Directors pursuant to this Section 10 will accelerate and such Awards will
become exercisable (to the extent applicable) in full prior to the consummation
of such event at such time and on such conditions as the Committee determines.
10.6.    Post-Termination Exercise Period. Except as provided in Section 10.5 or
this Section 10.6, each Option granted under this Section 10 shall expire ten
years after its date of grant. The date on which the Non-Employee Director
ceases to be a member of the Board or a consultant of the Company shall be
referred to as the “Non-Employee Director Termination Date” for purposes of this
Section 10.6. An Option may be exercised after the Non-Employee Director
Termination Date only as set forth below:
(a)    Termination Generally. If the Non-Employee Director ceases to be a member
of the Board or consultant of the Company for any reason except death,
Disability or Non-Employee Director Retirement, then each Option, to the extent
then vested and exercisable pursuant to Section 5.4 above, then held by such
Non-Employee Director may be exercised by the Non-Employee Director within 90
days after the Non-Employee Director Termination Date, unless a different period
of time is specifically set forth in the Non-Employee Director’s Award
Agreement; provided that no Option may be exercised after its Expiration Date.
(b)    Death or Disability. If the Non-Employee Director ceases to be a member
of the Board or consultant of the Company because of his or her Disability or
death, then each Option granted hereunder, to the extent then vested and
exercisable, may be exercised no later than twelve months after the Termination
Date in the case of Termination due to Disability or death or if a Participant
dies within 30 days of the Termination Date, unless a longer time period is
specifically set forth in the Participant’s Award Agreement; provided that no
Option may be exercised after the Expiration Date of the Option.
10.7.    Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards will be issued under the Plan. An
election under this Section shall be filed with the Company on the form
prescribed by the Company.
11.    PAYMENT FOR SHARE PURCHASES

8    

--------------------------------------------------------------------------------



11.1.    Payment. Payment for Shares purchased pursuant to the Plan may be made
by any of the following methods (or any combination of such methods) that are
described in the applicable Award Agreement and that are permitted by law:
(a)    in cash or cash equivalent (including by check);
(b)    in the case of exercise by the Participant, a Participant’s guardian or
legal representative or the authorized legal representative of a Participant’s
heirs or legatees after a Participant’s death, by cancellation of indebtedness
of the Company to the Participant;
(c)    by surrender of shares of the Company’s Common Stock that either: (1)
were obtained by the Participant or Authorized Transferee in the public market;
or (2) if the shares were not obtained in the public market, they have been
owned by the Participant or Authorized Transferee for more than six months and
have been paid for within the meaning of SEC Rule 144;
(d)    in the case of exercise by the Participant, Participant’s guardian or
legal representative or the authorized legal representative of a Participant’s
heirs or legatees after a Participant’s death, by waiver of compensation due or
accrued to the Participant for services rendered;
(e)    with respect only to purchases upon exercise of an Option, and provided
that a public market for the Shares exists:
(i)    through a “same day sale” commitment from the Participant or Authorized
Transferee and an NASD Dealer meeting the requirements of the Company’s “same
day sale” procedures and in accordance with law; or
(ii)    through a “margin” commitment from the Participant or Authorized
Transferee and an NASD Dealer meeting the requirements of the Company’s “margin”
procedures and in accordance with law.
11.2.    Issuance of Shares. Upon payment of the applicable Purchase Price or
Exercise Price and compliance with other conditions and procedures established
by the Company for the purchase of Shares, the Company shall issue the Shares
registered in the name of the Participant or Authorized Transferee and shall
deliver certificates representing the Shares (in physical or electronic form, as
appropriate). The Shares may be subject to legends or other restrictions as
described in Section 15 of the Plan.
12.    WITHHOLDING TAXES
12.1.    Withholding Generally. Whenever Shares are to be issued in satisfaction
of Awards granted under the Plan, the Company may require the Participant to
remit to the Company an amount sufficient to satisfy minimum federal, state,
local and foreign income or social security tax withholding requirements prior
to the delivery of any certificate(s) for the Shares. If a payment in
satisfaction of an Award is to be made in cash, the payment will be net of

9    

--------------------------------------------------------------------------------



an amount sufficient to satisfy minimum federal, state, local and foreign income
or social security tax withholding requirements.
12.2.    Stock Withholding. When, under applicable tax laws, a Participant
incurs income or social security tax liability in connection with the grant,
exercise, vesting or payment of any Award that is subject to income or social
security tax withholding and the Participant is obligated to pay the Company the
amount required to be withheld, the Committee may, in its sole discretion, allow
the Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of whole
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.
13.    PRIVILEGES OF STOCK OWNERSHIP
No Participant or Authorized Transferee will have any rights as a stockholder of
the Company with respect to any Shares until the Shares are issued to the
Participant or Authorized Transferee. After Shares are issued to the Participant
or Authorized Transferee, the Participant or Authorized Transferee will be a
stockholder and have all the rights of a stockholder with respect to the Shares
including the right to vote and receive all dividends or other distributions
made or paid with respect to such Shares; provided, that if the Shares are
Restricted Stock, any new, additional or different securities the Participant or
Authorized Transferee may become entitled to receive with respect to the Shares
by virtue of a stock dividend, stock split or any other change in the corporate
or capital structure of the Company will be subject to the same restrictions as
the Restricted Stock; provided further, that the Participant or Authorized
Transferee will have no right to retain such dividends or distributions with
respect to Shares that are repurchased at the Participant’s original Exercise
Price or Purchase Price pursuant to Section 15.
14.    TRANSFERABILITY
As may be permitted by the Committee (and to the extent permitted by applicable
law and the terms of the Award Agreement), a Participant may transfer an Award
to an Authorized Transferee. Absent such permission, no Award and no interest
therein, shall be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent and distribution,
and no Award may be made subject to execution, attachment or similar process.
15.    RESTRICTIONS ON SHARES
At the discretion of the Committee, the Company may reserve to itself and/or its
assignee(s) in the Award documentation a right to repurchase all or a portion of
a Participant’s Shares that are not “Vested” (as defined in the Award
documentation), following the Participant’s Termination, at any time within
ninety days after the later of (a) the Participant’s Termination Date or (b) the
date the Participant purchases Shares under the Plan, for cash or cancellation
of purchase money indebtedness with respect to Shares, at the Participant’s
original Exercise Price

10    

--------------------------------------------------------------------------------



or Purchase Price; provided that upon assignment of the right to repurchase, the
assignee must pay the Company cash equal to the excess of the Fair Market Value
of the Shares over the original Purchase Price.
16.    CERTIFICATES
All certificates for Shares or other securities delivered under the Plan
(whether in physical or electronic form, as appropriate) will be subject to
stock transfer orders, legends and other restrictions that the Committee deems
necessary or advisable, including without limitation restrictions under any
applicable federal, state or foreign securities law, or any rules, regulations
and other requirements of the SEC or any stock exchange or automated quotation
system on which the Shares may be listed.
17.    ESCROW
To enforce any restrictions on a Participant’s Shares, the Committee may require
the Participant to deposit all certificates representing Shares, together with
stock powers or other transfer instruments approved by the Committee,
appropriately endorsed in blank, with the Company or an agent designated by the
Company, to hold in escrow until such restrictions have lapsed or terminated,
and the Committee may cause a legend or legends referencing such restrictions to
be placed on the certificates.
18.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE
An Award shall not be effective unless the Award is in compliance with all
applicable state, federal and foreign securities laws, rules and regulations of
any governmental body, and the requirements of any stock exchange or automated
quotation system on which the Shares may then be listed, as they are in effect
on the date of grant of the Award and also on the date of exercise or other
issuance. Notwithstanding any other provision in the Plan, the Company shall
have no obligation to issue or deliver certificates for Shares under the Plan
prior to (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (b) completion of any registration
or other qualification of such shares under any state, federal or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable. The Company shall be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state, federal or foreign securities laws, stock exchange or
automated quotation system, and the Company shall have no liability for any
inability or failure to do so.
19.    NO OBLIGATION TO EMPLOY
Nothing in the Plan or any Award granted under the Plan shall confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Subsidiary or limit
in any way the right of the Company or any Subsidiary to terminate a
Participant’s employment or other relationship at any time, with or without
cause, as applicable laws allow.

11    

--------------------------------------------------------------------------------



20.    REPRICING PROHIBITED; EXCHANGE AND BUYOUT OF AWARDS
The repricing of Options or SARs is prohibited without prior stockholder
approval. The Committee may authorize the Company, with prior stockholder
approval and the consent of the respective Participants, to issue new Option or
SAR Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. With prior stockholder approval, the Committee may at any
time buy from a Participant an Option previously granted with payment in cash,
Shares or other consideration, based on such terms and conditions as the
Committee and the Participant shall agree, provided that if payment is in cash,
the Committee may buy only an Option where the Fair Market Value of the Shares
exceeds the Exercise Price.
21.    CORPORATE TRANSACTIONS
21.1.    Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
corporation, if any, refuses to assume or replace the Awards, as provided above,
pursuant to a Corporate Transaction or if there is no successor corporation due
to a dissolution or liquidation of the Company, such Awards shall immediately
vest as to 100% of the Shares subject thereto at such time and on such
conditions as the Board shall determine and the Awards shall expire at the
closing of the transaction or at the time of dissolution or liquidation.
21.2.    Other Treatment of Awards. Subject to any greater rights granted to
Participants under Section 21.1, in the event of a Corporate Transaction, any
outstanding Awards shall be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation or sale of assets.
21.3.    Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either (a) granting an Award under the Plan in substitution of such other
company’s award, or (b) assuming such award as if it had been granted under the
Plan if the terms of such assumed award could be applied to an Award granted
under the Plan. Such substitution or assumption shall be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under the Plan if the other company had applied the rules of
the Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award shall remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price. Shares subject to Awards granted to
substitute or assume outstanding awards granted by

12    

--------------------------------------------------------------------------------



another company in connection with an acquisition shall not reduce the number of
Shares available for issuance under Section 2.1 of the Plan.
22.    OTHER PROVISIONS
22.1.    Distribution of Award Agreements and Plan. The Award Agreement, Plan
and other documents may be delivered in any manner (including electronic
distribution or posting) that meets applicable legal requirements.
22.2.    Form of Award Agreement(s). Each Award granted under the Plan will be
evidenced by an Award Agreement, which will be in substantially a form (which
need not be the same for each Participant) that the Committee or an officer of
the Company (pursuant to Section 4.1(b)) has from time to time approved, and
will comply with and be subject to the terms and conditions of the Plan.
22.3.    Procedures for Exercising or Settling an Award. A Participant or
Authorized Transferee may exercise or settle Awards by following the procedures
established by the Company’s stock administration department, as communicated
and made available to Participants through the Company’s electronic mail system,
intranet site or otherwise.
22.4.    Black-out Periods and Post-Termination Exercisability. In the event a
Participant is prevented from exercising an Option or selling Shares or the
Company is unable to settle an Award due to any trading restrictions currently
in effect with respect to the Company’s Shares at the time of such Participant’s
Termination or during any post-termination exercise period, then any
post-termination exercise period shall be paused until such trading restriction
lapses.
22.5.    Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option or SAR;
provided that the minimum number will not prevent a Participant from exercising
an Option or SAR for the full number of Shares for which it is then exercisable.
An Option or a SAR may only be exercised by the personal representative of a
Participant or an Authorized Transferee or by the person or persons to whom a
Participant’s rights under the Option or SAR shall pass by such person’s will or
by the laws of descent and distribution of the state of such person’s domicile
at the time of death, and then only as and to the extent that such person was
entitled to exercise the Option or SAR on the date of death.
22.6.    Terms of Awards. The Committee will determine an Award’s terms,
including, without limitation: (a) the number of Shares deemed subject to the
Award; (b) the time or times during which the Award may be exercised and (c)
such other terms and conditions as the Committee deems appropriate. Awards may
be subject to performance goals based on Performance Factors during any
Performance Period as may be set out in advance in the Participant’s Award
Agreement. The Committee may adjust the performance goals applicable to Awards
to take into account changes in law and accounting and to make such adjustments
as the Committee deems necessary or appropriate to reflect the impact of
extraordinary or unusual items, events or circumstances.

13    

--------------------------------------------------------------------------------



22.7.    Treatment of Awards Upon Retirement. Upon a Participant’s Retirement,
and as determined by the Committee (and as evidenced in the Award Agreement),
Awards granted to such Participant may accelerate, continue to vest, provide for
an extended period of time in which to exercise an Award upon Termination or
contain such terms and conditions as the Committee deems appropriate.
23.    ADOPTION, STOCKHOLDER APPROVAL AND TERM
The Plan was first adopted by the Board on March 8, 2005, and thereafter amended
from time to time. On March 17, 2014, the Board again adopted the Plan, as
amended and restated in its current form. The Plan, as amended and restated,
shall become effective upon approval by stockholders of the Company, consistent
with applicable laws. The Plan will terminate ten years following the earlier of
(i) the date it was adopted by the Board on March 17, 2014 or (ii) the date it
became effective upon approval by stockholders of the Company, unless sooner
terminated by the Board pursuant to Section 24.
24.    AMENDMENT OR TERMINATION OF PLAN AND AWARDS
The Board may at any time terminate, amend or suspend the Plan in any respect,
including without limitation amendment of any form of Award Agreement or
instrument to be executed pursuant to the Plan. Notwithstanding the foregoing,
neither the Board nor the Committee shall, without the approval of the
stockholders of the Company, amend the Plan in any manner that requires such
stockholder approval pursuant to the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans, or pursuant to the Exchange
Act or any rule promulgated thereunder. The Committee may modify, extend or
renew outstanding Awards and authorize the grant of Awards in substitution
thereof; provided that any such action (including any amendment to the Plan) may
not, without the written consent of a Participant, impair any of a Participant’s
rights under any Award previously granted.
25.    NONEXCLUSIVITY OF THE PLAN; UNFUNDED PLAN
Neither the adoption of the Plan by the Board, the submission of the Plan to the
stockholders of the Company for approval, nor any provision of the Plan shall be
construed as creating any limitations on the power of the Board to adopt such
additional arrangements as it may deem desirable, including, without limitation,
the granting of stock options and bonuses otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases. The Plan shall be unfunded. Neither the Company nor the Board
shall be required to segregate any assets that may at any time be represented by
Awards made pursuant to the Plan. Neither the Company, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan.
26.    DEFINITIONS
As used in the Plan, the following terms shall have the following meanings:

14    

--------------------------------------------------------------------------------



(a)    “Authorized Transferee” means the permissible recipient, as authorized by
this Plan and the Committee, of an NSO that is transferred during the
Participant’s lifetime by the Participant by gift or domestic relations order.
For purposes of this definition a “permissible recipient” is: (i) a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption; (ii) any
person (other than a tenant or employee) sharing the Participant’s household;
(iii) a trust in which the persons in (i) or (ii) have more than fifty percent
of the beneficial interest; (iv) a foundation in which the persons in (i) or
(ii) or the Participant control the management of assets; or (v) any other
entity in which the person in (i) or (ii) or the Participant own more than fifty
percent of the voting interest.
(b)    “Award” means any award under the Plan, including any Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Stock Bonus.
(c)    “Award Agreement” means, with respect to each Award, the written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.
(f)    “Committee” means the Compensation Committee of the Board and such other
committee appointed by the Board to administer the Plan, including, without
limitation, the Stock Option Committee.
(g)    “Company” means Altera Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.
(h)    “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after

15    

--------------------------------------------------------------------------------



such merger or consolidation; (d) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company) or (e) a change in the effective control of
the Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by member of the Board whose
appointment or election is not endorsed by as majority of the members of the
Board prior to the date of the appointment or election. For purpose of this
subclause (e), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Corporate Transaction. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. Notwithstanding the
foregoing, to the extent that any amount constituting deferred compensation (as
defined in Section 409A of the Code) would become payable under this Plan by
reason of a Corporate Transaction, such amount shall become payable only if the
event constituting a Corporate Transaction would also qualify as a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.
(i)    “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
(j)    “Effective Date” means the date stockholders approve the Plan pursuant to
Section 22 of the Plan.
(k)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder.
(l)    “Executive Officer” means a person who is an “executive officer” of the
Company as defined in Rule 3b-7 promulgated under the Exchange Act.
(m)    “Exercise Price” means the price at which a Participant who holds an
Option or SAR may purchase the Shares issuable upon exercise of the Option or
SAR.
(n)    “Expiration Date” means the last date on which an Option or SAR may be
exercised as determined by the Committee.
(o)    “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

16    

--------------------------------------------------------------------------------



(i)    if such Common Stock is then quoted on the NASDAQ National Market, its
closing price on the NASDAQ National Market on such date;
(ii)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, the last reported sale price on such date or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices on the principal national securities exchange on which the Common Stock
is listed or admitted to trading;
(iii)    if such Common Stock is publicly traded but is not quoted on the NASDAQ
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on such date, as
reported by The Wall Street Journal, for the over-the-counter market; or
(iv)    if none of the foregoing is applicable, by the Board of Directors in
good faith.
(p)    “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.
(q)    “ISO” means an Incentive Stock Option within the meaning of the Code.
(r)    “NSO” means a nonqualified stock option that does not qualify as an ISO.
(s)    “Option” means an Award pursuant to Section 5 or, in the case of a
Non-Employee Director, Section 10 of the Plan.
(t)    “Non-Employee Director” means a member of the Company’s Board of
Directors who is not a current employee of the Company or any Subsidiary.
(u)    “Participant” means a person who receives an Award under the Plan.
(v)    “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:
(i)    profit before tax;
(ii)    billings;
(iii)    revenue;
(iv)    net revenue;

17    

--------------------------------------------------------------------------------



(v)    earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);
(vi)    operating income;
(vii)    operating margin;
(viii)    operating profit;
(ix)    controllable operating profit, or net operating profit;
(x)    net Profit;
(xi)    gross margin;
(xii)    operating expenses or operating expenses as a percentage of revenue;
(xiii)    net income;
(xiv)    earnings per share;
(xv)    total stockholder return;
(xvi)    market share;
(xvii)    return on assets or net assets;
(xviii)    the Company’s stock price;
(xix)    growth in stockholder value relative to a pre-determined index;
(xx)    return on equity;
(xxi)    return on invested capital;
(xxii)    cash Flow (including free cash flow or operating cash flows)
(xxiii)    cash conversion cycle;
(xxiv)    economic value added;
(xxv)    individual confidential business objectives;
(xxvi)    contract awards or backlog;
(xxvii)    overhead or other expense reduction;
(xxviii)    credit rating;

18    

--------------------------------------------------------------------------------



(xxix)    strategic plan development and implementation;
(xxx)    succession plan development and implementation;
(xxxi)    improvement in workforce diversity;
(xxxii)    customer indicators;
(xxxiii)    new product invention or innovation;
(xxxiv)    attainment of research and development milestones;
(xxxv)    improvements in productivity;
(xxxvi)    bookings;
(xxxvii)    attainment of objective operating goals and employee metrics; and
(xxxviii)    any other metric that is capable of measurement as determined by
the Committee.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
(w)    “Performance Period” means the period of service determined by the
Committee during which years of service or performance is to be measured for the
Award.
(x)    “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.
(y)    “Restricted Stock Award” means an award of Shares pursuant to Section 6
or, in the case of a Non-Employee Director, Section 10 of the Plan.
(z)    “Restricted Stock Unit” means an Award granted pursuant to Section 9 or,
in the case of a Non-Employee Director, Section 10 of the Plan.
(aa)    “Retirement” means that the Committee has deemed a Participant retired
within the meaning of the applicable retirement policy applicable to Awards as
determined from time to time by the Compensation Committee of the Board.
(bb)    “SEC” means the United States Securities and Exchange Commission.

19    

--------------------------------------------------------------------------------



(cc)    “Securities Act” means the United States Securities Act of 1933, as
amended, and the regulations promulgated thereunder.
(dd)    “Shares” means shares of the Company’s Common Stock $0.01 par value,
reserved for issuance under the Plan, as adjusted pursuant to Sections 2 and 21,
and any successor security.
(ee)    “Stock Appreciation Right” means an Award granted pursuant to Section 8
or, in the case of a Non-Employee Director, Section 10 of the Plan.
(ff)    “Stock Bonus” means an Award granted pursuant to Section 7 of the Plan.
(gg)    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
(hh)    “Ten Percent Stockholder” means any person who directly or by
attribution owns more than ten percent of the total combined voting power of all
classes of stock of the Company or any Subsidiary.
(ii)    “Termination” or “Terminated” means, for purposes of the Plan with
respect to a Participant, that the Participant has ceased to provide services as
an employee, director, consultant, independent contractor or adviser to the
Company or a Subsidiary; provided that a Participant shall not be deemed to be
Terminated if the Participant is on a Company approved leave of absence; and
provided further, that during any Company approved leave of absence, vesting of
Awards shall be suspended or continue in accordance with applicable Company
policies. Subject to the foregoing, the Committee shall have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”); further, the Termination Date will not be extended by any notice period
mandated under local law.

20    